DETAILED ACTION

Response to Amendment
Claims 1-4 and 6-11 are pending in the application, with claims 7-11 currently withdrawn.  Previous grounds of rejection have been maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio et al. (US 2016/0285101) in view of Yasuda et al. (US 2013/0089785).
Regarding claim 1, Yoshio et al. discloses in Figs 1-5, a multilayer body (ref 100), comprising: a conductive substrate (ref 101); and a composite layer (refs 105 + 109) that is provided on the conductive substrate (ref 101) and includes a plurality of particles (refs 102, 106) of silicon oxide ([0028]) having an average particle diameter of 1.0 micron or less ([0110]) and a conductive substance (refs 103, 107) present in gaps between (Fig 1, [0020], [0022], [0048]) the plurality of particles of silicon oxide ([0028]).
Yoshio et al. does not explicitly dislcose further comprising: a conductive layer that is provided on the composite layer, contains the conductive substance, and does not contain the particles of silicon oxide.
Yasuda et al discloses in Figs 1-2, an electrode active material comprising Si/Silicon oxide as an active material layer ([0013]) and including a carbon film layer on top of the si/silicon oxide active material layer ([0014]).  This outer conductive layer does not contain si/silicon oxide, only carbon, and enhances cycle characteristics and efficiency of the battery ([0014]).
Yasuda et al. and Yoshio et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the surface carbon coating disclosed by Yasuda et al. onto the active material layer of Yoshio et al. to enhance cycle characteristics and efficiency, thereby enhancing overall battery performance.

Regarding claim 2, modified Yoshio et al. discloses all of the claim limitations as set forth above and also discloses the silicon oxide is silicon monoxide ([0108]-[0111]).

Regarding claim 3, modified Yoshio et al. discloses all of the claim limitations as set forth above and also discloses the plurality of particles of silicon oxide is a mixture of particles of amorphous silicon oxide and particles of silicon ([0027]-[0028]).

Regarding claim 4, modified Yoshio et al. discloses all of the claim limitations as set forth above and also discloses the silicon oxide is amorphous silicon oxide ([0028]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshio et al. (US 2016/0285101) in view of Yasuda et al. (US 2013/0089785) as applied to claim 1 above, and further in view of Matsuoka et al. (US 2014/0255796).
Regarding claim 6, modified Yoshio et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the conductive layer has a thickness of 20 micron or less.
Matsuoka et al. discloses in Fig 1, a battery (Abstract) including an active material comprising SiO ([0137]) and a carbon conductive material comprising carbon particles at 3 microns ([0176], [0184]).  This configuration enhances conductivity and enhances control of thickness of the layer in which it is used ([0176], [0184]).
Matsuoka et al. and Yoshio et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the carbon particles of Yoshio et al. at the size disclosed by Matsuoka et al. to enhance conductivity and control of layer thickness.

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.
Applicants Yoshio in view of Yasuda does not disclose the structure of claim 1.  In particular, the arguments focus on Yasuda and it’s structure.  Applicants argue Yasuda discloses silicon oxide particles coated with a carbon layer film and not a multilayer body having a composite layer of particulate material and a conductive layer provided on the composite layer.  
However, it is noted that instant independent claim 1 does not explicitly disclose the composite layer and the conductive layer are both planar layers that are mutually exclusive structures from one another.  This appears to be the structure in instant Figure 1, but it is not reflected in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applying Yasuda’s teaching of coating silicon oxide particles with a coating of carbon to the silicon oxide particles of Yoshio would result in silicon oxide particles coated with carbon.  Arranged as disclosed by Yoshio, the silicon oxide particles coated on the conductive substrate (ref 101) would have a layer of carbon coated thereon.  The silicon oxide particles (refs 106) arranged at the top (very top portion of ref 109) of the electrode (ref 100) would each have a carbon layer coated thereon and would form a surface (top surface of ref 109, Fig 1) completely coated only with carbon.  
Reading the structure of instant independent claim 1 in the broadest reasonable terms, the envisaged combination of Yoshio in view of Yasuda would result in a carbon-only layer of coated silicon oxide particles at a top surface of an electrode.  This satisfies the limitations of the instant claims and as such, this argument is not found persuasive.
Applicants further argue instant dependent claim 6 is not rendered obvious by Yoshio in view of Yasuda and further in view of Matsuoka.  Applicants argue Matsuoka discloses a mixture or slurry of particles coated by carbon and do not form a laminated multilayer body.  However, as set forth above in the response to the arguments with respect to Yasuda, the envisioned combination of Yoshio in view of Yasuda results in a structure having silicon oxide particles coated with a carbon-only layer on a conductive substrate, with top aligned silicon oxide particles forming a top coating of carbon-only material to the top surface of the electrode.  Matsuoka is merely relied upon for the thickness of the carbon coating.  As such, this argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kang et al. (US 2014/0154576) discloses a battery (Abstract) including a negative electrode composite material including a planar SiO layer coated with a planar carbon layer ([0040]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725